DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/17/2020 has been entered and made of record. Claims 2, 5, 7, 28, 31 are cancelled. Claims 1, 3, 4, 6, 8-27, 29, 30, 32-49 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the graphical representation representing the radiation dosage delivered by a radiation beam output from the treatment machine at a distance away from the patient must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Allowable Subject Matter
Claims 1, 3, 4, 6, 8-27, 29, 30, 32-49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reference FISHMAN (Provisional 62/481,979 of 2018/0289983 A1) is made of record as teaching an Augmented Reality system/method for treating skin conditions with radiotherapy system [0021]. With reference to Fig. 1, system (150) includes radiotherapy component (101) with an X-ray tube (100), ultrasound component (103) [0022]. The system (150) can be used to analyze and quantify the tumor and 
Reference RIOS et al. (2017/0252108 A1) is made of record as teaching an injection aid system utilizing augmented reality [abstract]. With reference to Fig. 1, injection aid system (100) system comprises a computing system (104) to generate a virtual environment; a display device (108) configured to present visual images of the virtual environment; injection tool (112) to enable simulation and/or action injection by the user; and a treatment target (116) that may comprise live or artificial tissue [0042]. The injection aid system (100, 400) of Rios, analyzes the patients scanned information and generates a set of treatment options [0079-0080]. Physical interaction between the 
Reference GIAP et al. (2015/0306340 A1) is made of record as teaching a method/system for monitoring a patient by positioning the patient for a predetermined medical mission [abstract]. Giap teaches a treatment protocol database (130), biometric data database (132) and physical data database (134) that stores and provide data for patient treatment, and can provide specific patient data from prior treatment sessions, as well as store current treatment data for use later [0086]. Giap further teaches providing radiation treatment [0090]. With input from body motion sensor, the method/system of Giap facilitates the accurate timing of the radiation beam with the respiratory cycle to minimize the effect of tumor motion. The body sensor will send feedback to patients via the headset goggle to instruct patients to hold their breath at the right movement of similar 3D chest position and send signal to the treatment machine and/or operator to allow the radiation beam to turn on [0092].

the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: rendering a graphical representation of radiation dose aligned with a patient where the radiation beam output is from a treatment machine at a distance away from the patient.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
14 January 2021